    Case 8:18-cv-01685-DOC-JDE Document 25 Filed 11/05/18 Page 1 of 6 Page ID #:104



       1 Mathew K. Higbee, Esq., SBN 241380
         Ryan E. Carreon, Esq. SBN 311668
       2
         HIGBEE & ASSOCIATES
       3 1504 Brookhollow Dr., Suite 112
         Santa Ana, CA 92705
       4 (714) 617-8336
       5 (714) 597-6559 facsimile
         Email: mhigbee@higbeeassociates.com
       6
       7 Attorney for Plaintiff,
         URBANLIP.COM LTD.
       8
       9
     10                       UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
     11
     12    URBANLIP.COM LTD.                            Case No. 8:18-cv-01685-DOC-JDE
     13                                                 NOTICE OF MOTION AND
                                   Plaintiff,           MOTION TO STRIKE THE
     14                                                 ANSWER OF DEFENDANT
                                                        LEREVE SKIN INSTITUTE INC.
     15    v.
     16    LEREVE SKIN INSTITUTE INC., a
                                                        Judge:                David O. Carter
     17    California Corporation; HELEN YU, an         Courtroom:                       9-D
           individual; and DOES 1 through 10            Hearing Date:           Dec. 17, 2018
     18    inclusive,                                   Hearing Time:               8:30 a.m.
     19
                                   Defendant.
     20                                                 Complaint Filed: Sept. 18, 2018
     21
     22
                 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
     23
           PLEASE TAKE NOTICE that on December 17, 2018 at 8:30 A.M., or as soon
     24
           thereafter as the matter may be heard in the courtroom of the Honorable David O.
     25
           Carter of the above-titled court, located at the Ronald Reagan Federal Building and
     26
           United States Courthouse, 411 W. Fourth St., Santa Ana, CA, 92701, Courtroom 9-
     27
           D, Plaintiff urbanlip.com Ltd. (“Plaintiff” or “Urbanlip”) will move for an Order
     28
	
                                                    i
    Case 8:18-cv-01685-DOC-JDE Document 25 Filed 11/05/18 Page 2 of 6 Page ID #:105



       1   striking the Answer filed by Defendant LeReve Skin Institute (“Defendant
       2   LeReve”), pursuant to Federal Rules of Civil Procedure 12(f), and requesting that
       3   Defendant LeReve be ordered to retain counsel in this matter.
       4         Prior to the filing of this Motion, Plaintiff’s counsel met and conferred with
       5   Defendant Yu regarding the substance of Plaintiff’s Motion to Strike. Declaration
       6   of Ryan E. Carreon (“Carreon Decl.”) ¶10.
       7         This Motion is brought on the grounds that under both California and Federal
       8   law, a corporation cannot represent itself in court, either in propria persona or
       9   through an officer or agent who is not an attorney. As co-Defendant Helen Yu does
     10    not appear to be licensed to practice law, the Answer filed on October 15, 2018
     11    purportedly on behalf of Defedant Yu and Defendant LeReve, must be stricken as
     12    to Defendant LeReve.
     13          This Motion is based on this Notice of Motion, the attached memorandum of
     14    points and authorities, the declaration of Ryan E. Carreon in support, and the
     15    pleadings, files and other materials that are on file with the Court or may be
     16    presented at the hearing.
     17
     18    DATED: November 5, 2018                       Respectfully submitted,

     19
                                                         /s/ Ryan E. Carreon
     20                                                  Ryan E. Carreon, Esq.
     21                                                  Cal. Bar No. 311668
                                                         HIGBEE & ASSOCIATES
     22                                                  1504 Brookhollow Dr., Ste 112
     23                                                  Santa Ana, CA 92705-5418
                                                         (714) 617-8336
     24                                                  (714) 597-6559 facsimile
     25                                                  Counsel for Plaintiff

     26
     27
     28
	
                                                    ii
    Case 8:18-cv-01685-DOC-JDE Document 25 Filed 11/05/18 Page 3 of 6 Page ID #:106



       1                 MEMORANDUM OF POINTS AND AUTHORITIES
       2   I.     INTRODUCTION
       3          This is a copyright infringement lawsuit against Defendants LeReve Skin
       4   Institute Inc. (“Defendant LeReve”) and its CEO Defendant Helen Yu (“Defendant
       5   Yu”) arising from the unauthorized use of a series of stock photographs owned by
       6   urbanlip.com Ltd. (“Urbanlip”) which Defendants used on various forms packaging
       7   and advertisements to promote a series of skin case products branded as
       8   “ReveSkin” and “RevePeel.”
       9          Urbanlip filed this Complaint on September 18, 2018. Dkt. #1. On October
     10    15, 2018 an Answer was filed using approved California Judicial Council form
     11    PLD-C-010. The top portion of the form labeled “ATTORNEY OR PARTY
     12    WITHOUT ATTORNEY” contained the information for Defendant Yu only.
     13    However, line 2 of the first page of the form indicated that the Answer was being
     14    filed jointly on behalf of “Helen Yu and LeReve Skin Institute Inc.” Additionally,
     15    many of the denials in the Answer reference both Defendant Yu and Defendant
     16    LeReve. See Dkt. 18.
     17           After receiving the Answer, Plaintiff’s counsel attempted to ascertain

     18    whether Helen Yu was an attorney and, if so, whether she was admitted to practice

     19    in California or the Central District. Carreon Decl. ¶8. Plaintiff’s counsel was only

     20    was able to locate a “Helen Yu” on the California State Bar website, however it

     21    appeared that the attorney listed was not the same person as Defendant Yu1.

     22    Carreon Decl. ¶9.
                  As stated more fully explained below under both California and Federal law,
     23
           a corporation cannot represent itself in court, either in propria persona or through
     24
           an officer or agent who is not an attorney.
     25
           ///
     26
     27    1
            Attorney Helen Yu, bar number 177222, is apparently a partner at Yu Leseberg, a law firm in
     28    Los Angeles apparently unaffiliated with either Defendant. See http://yuleseberg.com/ourteam/yu.
	
                                                          1
    Case 8:18-cv-01685-DOC-JDE Document 25 Filed 11/05/18 Page 4 of 6 Page ID #:107



       1   II.    DEFENDANT LEREVE’S ANSWER MUST BE STRICKEN
       2          “It has been the law for the better part of two centuries … that a corporation
       3   may appear in the federal courts only through licensed counsel.” Rowland v. Cal.
       4   Men's Colony, 506 U.S. 194, 201-02 (1993); see also L.R. 83-2.2.2 (“Only
       5   individuals may represent themselves pro se.”). Additionally, California case law
       6   has uniformly held that a corporation cannot represent itself in court2, either in
       7   propria persona or through an officer or agent who is not an attorney. Merco
       8   Constr. Engineers, Inc. v. Municipal Court (1978) 21 Cal. 3d 724, 729; see also
       9   Van Gundy v. Camelot Resorts, Inc. (1983) 152 Cal.App.3d Supp. 29, 32; Caressa
     10    Camille, Inc. v. Alcoholic Beverage Control Appeals Bd. (2002) 99 Cal.App.4th
     11    1094, 1101; citing Merco Constr. Engineers, Inc. v. Municipal Court (1978) 21
     12    Cal.3d 724, 727, 729; Paradise v. Nowlin (1948) 86 Cal.App.2d 897, 898.
     13           Corporations cannot appear pro per for three distinct reasons: (1) any
     14    representative sent on behalf of the corporation would be engaged in the
     15    unauthorized practice of law; (2) the rule ensures that qualified professionals will
     16    appear in court, thereby increasing the efficient and proper administration of
     17    justice; and (3) the distinction helps to maintain the wall between the corporation as

     18    an entity and its individuals shareholders, directors, and officers. See CLD

     19    Construction, Inc. v. City of San Ramon (2004) 120 Cal.App.4th 765, 773.

     20           Defendant Yu, who is not an attorney, filed an Answer in this matter on

     21    behalf of Defendants Yu and LeReve. While Defendant Yu is free to represent

     22    herself if she so chooses, she is not permitted to represent Defendant LeReve.
           Therefore, the Answer must be stricken as to Defendant LeReve, and Defendant
     23
           LeReve should be ordered to obtain counsel or risk entry of default.
     24
           ///
     25
           ///
     26
     27    2
            California law provides two narrow exceptions to this rule that are inapplicable in this case; an
           exception for small claims proceedings (Code of Civil Procedure §§ 116.510 et seq.) and an
     28    exception for appearance at judgment debtor exams (Code of Civil Procedure § 708.150(d)).
	
                                                            2
    Case 8:18-cv-01685-DOC-JDE Document 25 Filed 11/05/18 Page 5 of 6 Page ID #:108



       1   III.   CONCLUSION
       2          Urbanlip respectfully requests that the Answer be stricken as to Defendant
       3   LeReve, and that Defendant LeReve be ordered to obtain counsel.
       4
       5   DATED: November 5, 2018                      Respectfully submitted,
       6
       7                                                /s/ Ryan E. Carreon
                                                        Ryan E. Carreon, Esq.
       8                                                Cal. Bar No. 311668
       9                                                HIGBEE & ASSOCIATES
                                                        1504 Brookhollow Dr., Ste 112
     10                                                 Santa Ana, CA 92705-5418
     11                                                 (714) 617-8336
                                                        (714) 597-6559 facsimile
     12                                                 Counsel for Plaintiff
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
	
                                                    3
    Case 8:18-cv-01685-DOC-JDE Document 25 Filed 11/05/18 Page 6 of 6 Page ID #:109



       1                                 PROOF OF SERVICE
       2   I, the undersigned, say:
       3
       4         I am a citizen of the United States and I am a member of the Bar of this

       5   Court. I am over the age of 18 and not a party to the within action My business

       6   address is 1504 Brookhollow Dr., Ste 112, Santa Ana, California, 92705.

       7   On November 5, 2018, I caused to be served the foregoing documents:
       8
       9   NOTICE OF MOTION AND MOTION TO STRIKE; DECLARATION OF
           RYAN E. CARREON; PROPOSED ORDER
     10
           X     (BY MAIL) I deposited such envelope in the mail at Santa Ana, California.
     11    The envelope was mailed with postage thereon fully prepaid and addressed to the
           person below:
     12
           Helen Yu
     13    18 Technology Drive,
           Suite 138
     14    Irvine, CA 92618
     15    Pro Se
                 I certify under penalty of perjury under the laws of the United States that the
     16
           foregoing is true and correct. Executed on November 5, 2018, at Santa Ana,
     17
           California.
     18
     19                                                  /s/ Ryan E. Carreon
                                                         Ryan E. Carreon, Esq.
     20                                                  Counsel for Plaintiff
     21
     22
     23
     24
     25
     26
     27
     28
	
                                                     4
